t c memo united_states tax_court melvin l levinson petitioner v commissioner of internal revenue respondent docket no filed date melvin l levinson pro_se brendan g king for respondent memorandum findings_of_fact and opinion foley judge by notice dated date respondent determined the following deficiencies and penalties relating to petitioner's federal income taxes penalty year deficiency sec_6662 a dollar_figure dollar_figure dollar_figure dollar_figure all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions by the parties the remaining issues for decision are whether petitioner is liable for self-employment_tax entitled to deduct expenses relating to his patents and liable for accuracy-related_penalties findings_of_fact petitioner resided in edison new jersey at the time his petition was filed from until his retirement in petitioner operated a retail store that sold electronic goods and collectibles e comic books baseball cards and stamps while operating his retail business petitioner in his spare time created and patented inventions his inventions ranged from microwave power sources to methods for preparing beverages in petitioner was issued a patent for a microwave cookware container in petitioner filed a civil suit against northland aluminum products inc d b a nordic and regal ware inc regal for infringing upon petitioner's patent that same year petitioner and nordic entered into a settlement agreement in which nordic agreed to pay petitioner dollar_figure in five installments for the past use of petitioner's patent petitioner and nordic also entered into a license agreement relating to nordic's continued use of petitioner's patent in petitioner and regal entered into a settlement agreement in which regal agreed to pay petitioner dollar_figure in three installments for the past use of petitioner's patent petitioner and regal also entered into a license agreement relating to regal's continued use of petitioner's patent on his and returns petitioner reported royalties of dollar_figure ie dollar_figure relating to regal's settlement payments and dollar_figure from various companies and dollar_figure ie dollar_figure relating to nordic's settlement payment and dollar_figure from various companies respectively petitioner also reported dollar_figure and dollar_figure of business_expenses relating to and respectively opinion respondent contends that the settlement awards and royalties petitioner received in and are subject pursuant to sec_1401 to self-employment_tax petitioner contends he is not in the trade_or_business of inventing and therefore not liable for self-employment_tax sec_1401 imposes a tax on the self-employment_income of every individual in general self-employment_income consists of the net_earnings from a trade_or_business carried on by an individual see sec_1402 and b an individual is engaged in a trade_or_business if such individual's activities are conducted with continuity and regularity and primarily for income or profit see sec_1402 stating that the term trade_or_business for the purposes of self-employment_income generally has the same meaning as it does for the purposes of sec_162 480_us_23 petitioner was not engaged in the trade_or_business of inventing he did not develop or design inventions ona continuous or regular basis petitioner testified i could sit here in front of you all for the next year and i might not even think of an invention never even come to my mind all of a sudden i'll get two more ideas in a stroke of genius they say but it's really not a stroke of genius it's just luck indeed petitioner conducted his activities sporadically accordingly the settlement awards and royalties petitioner received in and are not subject_to self-employment_tax respondent determined that petitioner is not entitled to deductions for the following dollar_figure of automobile expenses relating to dollar_figure and dollar_figure of depreciation relating to and respectively dollar_figure and dollar_figure of utility expenses relating to and respectively and dollar_figure and dollar_figure of miscellaneous expenses relating to and respectively petitioner bears the burden_of_proof yet has failed to present sufficient evidence to establish that respondent's determinations are incorrect see 290_us_111 accordingly respondent's determinations are sustained respondent determined that petitioner is liable for sec_6662 a accuracy-related_penalties for failing to pay self- employment_tax and failing to substantiate deductions relating to petitioner's patents the penalty applies to the portion of petitioner's underpayment that is attributable to negligence or disregard of the rules or regulations sec_6662 petitioner is not liable for self-employment_tax and he acted in good_faith and had reasonable_cause for claiming the disallowed deductions see sec_1_6664-4 income_tax regs at trial petitioner failed to substantiate a portion of the expenses he deducted on his return at the time he filed his return however he made reasonable efforts to determine the deductibility of these expenses eg he relied on his records conducted tax research and attended tax seminars accordingly petitioner is not liable for the accuracy-related_penalties contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered under rule
